DETAILED ACTION
The following Office Action is in response to the Non-Provisional Office Action filed on June 30, 2020.  Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 9 is objected to because of the following informalities:  Lines 1-2 of the claim recite the limitation of “the tricuspid valve insert maintains its C-shape”.  However, there is no antecedent basis for the tricuspid valve having a C-shape.  This appears to be a minor informality and does not rise to the level of a rejection.  For the purposes of compact prosecution, the limitation will be interpreted as reading “the tricuspid valve insert maintains a C-shape”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0029629, hereinafter Kim ‘629).
Concerning claim 1, the Kim ‘629 prior art reference teaches a tissue protection device (Figure 5), the tissue protection device comprising: a tube (Figure 5; 30), the tube having a stem section being an upper part (Figure 5; proximal portion of 30), a support section being a middle part connected to the stem section (Figure 5; distal portion of
Concerning claim 2, the Kim ‘629 reference teaches the device of claim 1, wherein a hole is formed at the support section (Figure 4; 34).
Concerning claim 3, the Kim ‘629 reference teaches the device of claim 1, further comprising: a first cerclage suture and a second cerclage suture (Figure 1; 10, two strands may be interpreted as first and second cerclage sutures) wherein the first cerclage suture and the second cerclage suture are connected to each other and inserted in the tube ([¶ 0065]).
Concerning claim 4, the Kim ‘629 reference teaches the device of claim 1, wherein the support section is more rigid than the tricuspid insert ([¶ 0060], tube 30 which comprises the support section is made of sturdy material, while the tricuspid insert is made of a material that is intended to be flexible).
Concerning claim 5, the Kim ‘629 reference teaches the device of claim 1, wherein the tube is thicker at the support section than the tricuspid valve insert (Figure 5; 30).
Concerning claim 7, the Kim ‘629 reference teaches the device of claim 1, wherein the stopper is a circular protrusion (Figure 2; 24a).
Concerning claim 8, the Kim ‘629 reference teaches the device of claim 1, wherein the tricuspid valve insert becomes narrower at a lower end portion of the tricuspid valve insert ([¶ 0048]).
Concerning claim 9, the Kim ‘629 reference teaches the device of claim 1, wherein the tricuspid valve insert maintains a C-shape between the hole and the stopper without being in contact with a wall of the tricuspid valve (Figure 1; 24).
Concerning claim 10, the Kim ‘629 reference teaches the device of claim 1, wherein the support section is straight (Figure 5; 30).
Concerning claim 11, the Kim ‘629 reference teaches the device of claim 1, wherein the stem section is straight (Figure 5; 30).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0179246, hereinafter Kim ‘246).
Concerning claim 1, the Kim ‘246 prior art reference teaches a tissue protection device (Figure 1), the tissue protection device comprising: a tube (Figure 1; 20, 30), the tube having a stem section being an upper part (Figure 1; proximal portion of 30 interpreted as stem section), a support section being a middle part connected to the stem section (Figure 1; distal portion of 30 interpreted as support section), and a tricuspid valve insert being a lower part being connected to the support section (Figure 1; 24) wherein the tricuspid valve insert is configured to traverse a tricuspid valve ([¶ 0037]), the tricuspid valve insert having a stopper positioned on the distal portion of the tricuspid valve insert (Figure 1; protrusion at distal portion of 24) which is capable of preventing the distal portion of the tricuspid valve insert from going deep inside a myocardium.
Concerning claim 6, the Kim ‘246 reference teaches the device of claim 1, wherein a protrusion is formed at an upper portion of the tricuspid valve insert (Figure 1; 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kaye et al. (US 2008/0071364) reference teaches a tissue protection device which includes a tubular structure (Figure 1A; 1) and barbs which may be interpreted as stoppers (Figure 1A; 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/4/2021